




Exhibit 10.2




AMERICAN POWER GROUP CORPORATION


Stockholder Consent and
Amendment to Securities Purchase Agreement


    
The undersigned, being the holders (the “Holders”) of at least 67% of the
outstanding 10% Convertible Preferred Stock (the “Preferred Stock”) of American
Power Group Corporation, a Delaware corporation (the “Corporation”), issued and
outstanding as of November 20, 2014, do hereby consent and approve the
following:


1.That the resolution of the Corporation’s Board of Directors, adopted on
November 20, 2014 pursuant to Section 151(g) of the Delaware General Corporation
Law, establishing a series of preferred stock of the Corporation consisting of
200 shares, to be designated as “Series B 10% Convertible Preferred Stock,” is
hereby ratified, confirmed and approved.


2.That the Corporation is hereby authorized to file a Certificate of Designation
of Preferences, Rights and Limitations of Series B 10% Convertible Preferred
Stock, in the form adopted by the Board of Directors (the “Series B
Certificate”), with the Secretary of State of Delaware.


3.That, notwithstanding any provision of the Certificate of Designation of
Preferences, Rights and Limitations of 10% Convertible Preferred Stock, as filed
by the Corporation with the Secretary of State of Delaware on April 30, 2012
(the “Series A Certificate”), the Securities Purchase Agreement dated as of
April 30, 2012, among the Corporation and other parties thereto (the “Purchase
Agreement”), or any other Transaction Document (as such term is defined in the
Purchase Agreement), (a) the Corporation is hereby authorized to issue on or
after the date hereof (i) up to 200 shares of Series B 10% Convertible Preferred
Stock (“Series B Preferred Stock”) at a purchase price of $10,000 per share,
(ii) warrants to purchase up to 5,000,000 shares of Common Stock with an initial
exercise price of $.50 per share, (iii) all other securities issuable upon the
conversion, exercise or exchange of the Series B Preferred Stock and such
warrants, and (iv) shares of Common Stock payable as dividends on the Series B
Preferred Stock in accordance with the Series B Certificate (all such securities
referred to in clauses (i) through (iv), the “New Securities”), (b) the Holders
deem each issuance of such New Securities to be an “Exempt Issuance” pursuant to
the Series A Certificate, and (c) the Holders waive all adjustments to the
Conversion Price (as such term is defined in the Series A Certificate), and all
other antidilution protections set forth in the Series A Certificate with
respect to the issuance of the New Securities.


4.That, notwithstanding any provisions of the Series A Certificate to the
contrary, all of which provisions are hereby waived, the Series B Preferred
Stock shall be pari passu with the Preferred Stock in dividend rights and
liquidation preference, and as otherwise stated in the Series B Certificate, and
neither the Series B Preferred Stock nor the Preferred Stock shall be considered
to be Junior Securities (as such term is defined in the Series A Certificate and
the Series B Certificate) with respect to the other.


5.That, notwithstanding any provisions of the Series A Certificate to the
contrary, all of which provisions are hereby waived, to the extent provided in
the Series B Certificate and except as




--------------------------------------------------------------------------------




otherwise required by the Delaware General Corporation Law, (a) the holders of
the Preferred Stock and the holders of the Series B Preferred Stock shall vote
together with the holders of Common Stock as a single class with respect to all
matters on which the Series A Certificate provides that the holders of the
Preferred Stock shall vote together with the holders of Common Stock as a single
class; and (b) the holders of the Preferred Stock and the holders of the Series
B Preferred Stock shall vote together as a single class with respect to all
matters on which the Series A Certificate provides that the holders of the
Preferred Stock shall vote as a separate class.


6.That clause (b) of the definition of “Exempt Issuance” in Section 1.1 of the
Purchase Agreement be and hereby is amended to read as follows:


“(b) (i) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder along with other securities subsequently issued and
sold to the Purchasers in an aggregate amount of up to 1,146 shares of Preferred
Stock and the warrants issued in connection with the purchase thereof (including
the warrants issuable to the Placement Agent), (ii) up to 200 shares of Series B
10% Convertible Preferred Stock issued or issuable pursuant to any subsequent
securities purchase agreement to which the Company is a party, the securities
issued or issuable upon the conversion or exchange thereof, the warrants issued
in connection with the purchase thereof, and all securities issued or issuable
upon the exercise or exchange of such warrants, and/or (iii) other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of any such securities,




This Stockholder Consent and Amendment to Securities Purchase Agreement may be
executed in counterparts and shall become effective upon its execution by the
holders of at least 67% of the outstanding Preferred Stock.
                
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




AMERICAN POWER GROUP CORPORATION


Stockholder Consent and
Amendment to Securities Purchase Agreement






[The signature pages to the American Power Group Corporation
Stockholder Consent and Amendment to Securities Purchase Agreement
are on file with American Power Group Corporation and are intentionally omitted]








